5:21-cv-01252-JMC   Date Filed 04/28/21   Entry Number 1-1   Page 1 of 7




                     EXHIBIT A
           (State Court Pleadings)
      5:21-cv-01252-JMC        Date Filed 04/28/21       Entry Number 1-1        Page 2 of 7

                                                                                                    rm
                                                                                                     m
                                                                                                    0
                                                                                                    --~
                                                                                                    ~
                                                                                                    O
                                                                                                    Z.
STATE OF SOUTH CAROLINA                          IN THE COURT OF COMMON PLEAS
                                                 FIRST JUDICIAL CIRCUIT                             rrD
COUNTY OF ORANGEBURG                                                                                ~
                                                                                                      m
                                                                                                     r,
                                                                                                      m
                                                                                                    0
LORETHIA NEWSOME, a/k/a                           Case No. 2021-CP-38-                              N
Lourita Newson,                                                                                     0
                                                                                                    N
                                                                                                    1




        Plaintiff,

vs.                                                        SUMMONS
                                                       (Jury Trial Requested)

LOWE'S HOME CENTERS, LLC,
formerly known as Lowe's
Companies, Inc.,

        Defendant.


TO: THE ABOVE — NAMED DEFENDANT:

        YOU ARE HEREBY SUMMONED and required to answer the Complaint in this

action, a copy of which is herewith served upon you, and to serve a copy of your answer to the

said Complaint on the undersigned Attorney for the Plaintiff, at Post Office Box 1346,

Orangeburg, SC 29116, within thirty (30) days after the service hereof, exclusive of the day of

such service, and if you fail to answer the Complaint within the time aforesaid, the Plaintiff in

this action will apply to the Court for the relief demanded in this Complaint.

At Orangeburg, South Carolina.


                                                               LENN WALTE S, Esquire
Dated: March 18th, 2020                                      1910 Russell Street (29115)
                                                             Post Office Box 1346.
                                                             Orangeburg, SC 29116
                                                             Ph: 803 531-8844
                                                             Fax: 803 531-3628
                                                             SC Bar No.: 13198

                                                             Attorney for Plaintiff
      5:21-cv-01252-JMC        Date Filed 04/28/21       Entry Number 1-1       Page 3 of 7
                                                                                                 m
                                                                                                 r-
                                                                                                 m
                                                                                                 c~
                                                                                                 ~
                                                                                                 ~
                                                                                                 O
                                                                                                 z
STATE OF SOUTH CAROLINA                          IN THE COURT OF COMMON PLEAS                    n
                                                                                                 D
                                                                                                 r
                                                 FIRST JUDICIAL CIRCUIT
COUNTY OF ORANGEBURG                                                                             ~
                                                                                                 m
                                                                                                 ~
                                                                                                 m
                                                                                                 0
                                                                                                 ,
LORETHIA NEWSOME, a/k/a               )           Case No. 2021-CP-38-                           N
                                                                                                 O
Lourita Newson,                       )                                                          N
                                                                                                 1


                                      )

        Plaintiff,

vs.                                                        COIVIPLAINT
                                                       (Jury Trial Requested)

LOWE'S HOME CENTERS, LLC,
formerly known as Lowe's
Companies, Inc.,

       Defendant.



       NOW COMES PLAINTIFF, Lorethia Newsome, also known as Lourita Newsome, by

and through the undersigned attorney, complaining of the Defendant as follows:

                                          GENERAL ALLEGATIONS:

        l. Plaintiff is a citizen and resident of the County of Orangeburg, State of South

           Carolina, now and at all times relevant to this lawsuit.

       2. Defendant_ Lowe's 'Home Centers, LLC ["Lowe's"], formerly known as Lowe's

           Companies, Inc., is a North Carolina limited liability company specializing in home

           improvement, with its headquarters in Mooresville, North Carolina. The registered

           agent for Lowe's is CORPORATION SERVICE COMPANY, 1703 LAUREL

           STREET COLUMBIA, South Carolina 29201.

       3. Lowe's operates a chain of retail stores in the United States and Canada. As of

           November 2018, Lowe's and its related businesses operate 2,015 home improvement

           and hardware stores in North America, including LOWE'S OF ORANGEBURG, SC -


                                                 01
5:21-cv-01252-JMC           Date Filed 04/28/21    Entry Number 1-1         Page 4 of 7




      Store #0559, 2896 North Rd Hwy 178, County of Orangeburg, State of South

     Carolina [hereinafter referred to as "Lowe's #0559"].


                                 CLAIM FOR RELIEF
                                  (Gross Negligence)

  4. Plaintiff incorporates by reference the allegations contained in paragraphs one

     through three above within this First Claim for Relief as if fully setout herein.

  5. On or about May 22, 2019, Plaintiff was a customer in the Lowe's #0559, shopping

     for some items that she needed.

  6. While Plaintiff was in the store at the alleged date, Defendant's employee by the

     name of "T.J" pushed some 2 x 4's and cause the said lumber to strike the Plaintiffls

     foot ["the lumber incident"].

  7. As a direct and proximate result of the lumber incident as heretofore described,

     PlaintifPs right foot was injured.

 8. The condition which caused the Plaintiff to be injured was a dangerous condition

     which was created by the Defendant's inaction, known to the Defendant's

     employee(s), or should have been known to the Defendant in the exercise of

     reasonable care, and it should have been corrected or Plaintiff should have been

     warned of its existence.

 9. Defendant owed Plaintiff the non-delegable duty of exercising reasonable or ordinary

     care for her safety.

 10.Defendant breached the duty owed to Plaintiff in one or more of the following ways,

     to wit:

        a. By failing to adequately warn the Plaintiff of the dangerous conditions;



                                          3
     5:21-cv-01252-JMC          Date Filed 04/28/21       Entry Number 1-1        Page 5 of 7

                                                                                                        m
                                                                                                       rm
                                                                                                       n
                                                                                                       -~
                                                                                                       ~
                                                                                                       0
                                                                                                       z
                b. By failing to take preventive measures to prevent the foreseeable dangerous
                                                                                                         D
                                                                                                       r~r
                condition;
                                                                                                       m
                                                                                                       r-
                                                                                                       m
                c. By failing to adequately correct the dangerous conditions;                          0
                                                                                                       N
                                                                                                       O
                d. By failing to inspect to the area on a regular basis;                               N
                                                                                                       ~


                f. By failing to warn the Plaintiff of the dangerous condition;

                g. By failing to remedy the problem of the dangerous condition once it knew or

               should have known of its existence.

        11.The dangerous conditions were the sole cause of Plaintiffls injury.

        12.As a direct and proximate result of Defendant's breach of duty as alleged above,

           Plaintiff was severely injured, suffered great physical pain, incurred substantial

           medical bills, suffered emotional distress, loss sleep, and was humiliated as a result of

           a fall, among other tangible and intangible damages, all in an amount to be proved at

           trial.

       13.Defendant's acts were deliberate, reckless, intentional, or done in a manner with a

           conscious and total disregard for the rights of the Plaintiff. Therefore, Plaintiff is

           entitled to an award of punitive damages, in an amount to be proved at trial.

       WHEREFORE, having alleged her Claim against the Defendant, Plaintiff demands the

following relief:

       a. For a judgment awarding them actual and punitive damage against the Defendant, in

           an amount to be proved at trial, including an award of trebled damages and attorney's

           fees;

       b. For such further relief this Court deems just and proper.




                                                  4
    5:21-cv-01252-JMC   Date Filed 04/28/21   Entry Number 1-1       Page 6 of 7

                                                                                   m
                                                                                   r-
                                                                                   m
                                                                                   n
                                                                                   ~
                                                                                   ~
                                                                                   O
                                                                                   z
      JURY TRIAL REQUESTED.
                                                                                   rD
                                                                                   r
                                                                                   ~
                                                                                   -n
                                                                                   r-
                                                                                   m
                                                                                   0
                                                                                    ~
At Orangeburg, SC
                                                 GL NN WALTERS, Esquire            N
Dated: March 18, 2021                            1910 Russell Street (29115)       ~
                                                 Post Office Box 1346              ~
                                                                                   1

                                                 Orangeburg, SC 29116              W
                                                 Ph: 803 531-8844                  ~
                                                 SC Bar No.: 13198                 -o

                                                 Attorney for Plaintiff
                5:21-cv-01252-JMC       Date Filed 04/28/21           Entry Number 1-1             Page 7 of 7
  _.                        ~y~            : ir~~ia ~i~r.~ e
 Glena Walters, Sr.
  Attorney at Law
   P.O. Box 1346                                                                                                     FCM LETTER E PAID
Orangeburg, SC 29116   ~.                                                        ~                                   ORANGEBURG, SC
                        ~
                                                                          I     UXITEDSidT f
                                                                                POfTGLfEXVI Em
                                                                                                                     M -~0
                                                                                                                     „   m   T

                              7219 1120 0001 9240 5536 ~                             1000                                $7~20
                                           -                             ;                           2916s
                                                                                                                     R2305M146915-26




                                                  bUW~~A~;,~, 6%lkyl co Q-b-
                                                    R')R Lu~fl WCyu CQr~.vt~ IS.,C
                                                    5O8 YYZo.9_9-iv-)CE 5~1'

                                                                                                 ZRI(vq
                                  .=
                                   ..~.~i.$E;=9:x•e'::x
                                       `                CRS C;=E.~8     Plldfli!)11~11'.I~IJ!'1iI4i*'lllJihl4+'hll4IMliiri/ffi"lli
